Appeal from a judgment of the Supreme Court (Sackett, J.), entered July 18, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of the Department of Correctional Services denying petitioner’s request to participate in the family reunion program.
Fetitioner, an inmate at Shawangunk Correctional Facility in Ulster County, was placed in involuntary protective custody (hereinafter IPC) after it was revealed that his personal safety was in jeopardy. Because of his IFC status, his application for participation in the family reunion program was subject to special review (see 7 NYCRR 220.2 [c]). When that review was completed, his application was denied and that determination was upheld on administrative appeal. Petitioner commenced this CPLR article 78 proceeding challenging the denial and, following joinder of issue, Supreme Court dismissed the petition, prompting this appeal.
It is well settled that "[t]he decision to deny an inmate participation in the family reunion program is ‘heavily discretionary’ and will not be disturbed if supported by a rational basis” (Matter of Williamson v Nuttall, 35 AD3d 926, 927 [2006], quoting Matter of Doe v Coughlin, 71 NY2d 48, 56 [1987], cert denied 488 US 879 [1988]). Here, the Department of Correctional Services properly considered the various factors outlined in 7 NYCRR 220.2 during the special review process (see generally Matter of Georgiou v Daniel, 21 AD3d 1230, 1231 [2005]), but denied petitioner’s application primarily on the basis of his IPC status and the security concern presented thereby, given the absence of a protective custody cycle for the family reunion program at Shawangunk. Inasmuch as this constituted a rational reason for the denial of petitioner’s application (see e.g. Matter of Correnti v Baker, 19 AD3d 945, 946-947 [2005], lv denied 5 NY3d 715 [2005]), there is no basis to disturb it.
*1282Petitioner’s remaining contentions have been reviewed, and found to be without merit.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.